Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun (10495198).
Regarding claim 1, Hyun shows a motor for (intended use) a seat sliding device of a vehicle comprising:
a back yoke (110, 120, 150, 160);
a coil module (131, 141) inserted into and supported by the back yoke, and composed of a plurality of first coils (131) and a plurality of second coils (141) having a cylindrical shape (Fig. 3) in an assembled state;
a rotor sleeve (23) inserted into the coil module in a rotatable state;
a permanent magnet (30) installed on the outer circumferential surface of the rotor sleeve and having multiple poles formed in the circumferential direction; and
a nut (20) provided inside the rotor sleeve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Takeuchi (WO 2018/139245).
Regarding claim 2, Hyun shows all of the limitations of the claimed invention wherein the first coil and the second coil are formed in the shape of a cylindrically split body in which a cylinder is split every predetermined interval in the circumferential direction.
Takeuchi shows wherein the first coil and the second coil are formed in the shape of a cylindrically split body in which a cylinder is split every predetermined interval in the circumferential direction (Figs. 5A) for the purpose of increasing power density.
	Since Hyun and Takeuchi are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the first coil and the second coil in the shape of a cylindrically split body in which a cylinder is split every predetermined interval in the circumferential direction as taught by Takeuchi for the purpose discussed above.
Regarding claim 3, Takeuchi also shows wherein the first coil and the second coil comprise bodies composed of two straight portions (214) parallel to each other, and the respective ends connecting both ends of the bodies (211, 212), have a pair of terminals (215, 216) formed to protrude from the ends (proximal ends) of one sides, and are formed in a rectangular ring shape in which rectangular straight through-holes are formed inside the bodies.
Regarding claim 4, Takeuchi also shows wherein the first coil and the second coil are consecutively disposed in the circumferential direction (Fig. 3), and one side body of other type of adjacent coil is inserted into the through-hole of one type of the coil and thus the bodies of the coils consecutively exist without an empty space in the circumferential direction of the coil module.
Regarding claim 5, Takeuchi also shows wherein the first coil is formed such that the proximal end of the ends of both sides is stepped outward in the radial direction with respect to the body, and the second coil is formed such that the other end opposite to the proximal end of the ends of both sides is stepped inward in the radial direction with respect to the body (5C and 6A).
Regarding claim 6, Takeuchi also shows wherein the first coil and the second coil have plastic coating layers (insulating coating layer) formed on the surfaces of coil main bodies by insert-injecting the coil main bodies composed of conductors.
Regarding claim 7, Takeuchi also shows wherein a circuit board (130) is formed in a disc shape having a circular through-hole formed therein, and has terminal grooves, into which a terminal of the first coil is inserted, formed in the inner circumferential surface thereof and terminal grooves, into which a terminal of the second coil is inserted, formed in the outer circumferential surface thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



6/4/2022

/DANG D LE/Primary Examiner, Art Unit 2834